Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The IDS of 10/7/2019 was received and considered.
Claims 1-15 are pending.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0259739 A1 to Cartes et al. (Cartes) and US 2004/0123090 A1 to Zimmer et al. (Zimmer).
Regarding claim 1, Cartes discloses a computer system comprising: a processor (Fig. 2, 100A); firmware to provide boot (BIOS, Fig. 2, 142) and runtime services (remote management controller, Fig. 2, 164, monitors changes in graphical data, ¶31) to an operating system executable by the processor (operating system running on server, ¶38), the operating system responsive to a keyboard code to enter a predetermined state (operating system can enter a locked mode, ¶40, ¶¶50-51), the firmware having 
Regarding claims 13-14, the claims are similar in scope to claim 1 and are therefore rejected using a similar rationale.
Regarding claim 15, the claim is similar in scope to claim 1 and is therefore rejected using a similar rationale.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Cartes and Zimmer, as applied to claim 1 above, in view of “How to Disable the Lock Screen Shortcut Key (Win + L) in Windows” by Krishna.
Regarding claim 2, Cartes discloses locking the computer using the Windows + L command, but lacks wherein the predetermined state comprises a lock screen.  However, Krishna is cited for teaching .

Claims 3, 7, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Cartes and Zimmer, as applied to claim 1 above, in view of US 7,477,205 B1 to de Waal et al. (de Waal).
Regarding claims 3, 7 and 8, Cartes, as modified above, lacks wherein the set of instructions is to output the human-perceptible message to a framebuffer coupled to the display device.  However, de Waal teaches that it was known to display an alert to a user by placing or augmenting image data in a frame buffer used by a display device (col. 8, lines 29-42).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cartes, as modified above, to include instructions to output the human-perceptible message to a framebuffer (the contents of which are considered a display parameter, known to the firmware) coupled to the display device (to output an alert to the framebuffer, or augment data in the framebuffer).  One of ordinary skill in the art would have been motivated to perform such a modification to utilize a known method of conveying an alert to a user, as taught by de Waal.  
Regarding claim 10, Cartes, as modified above, teaches wherein the set of instructions is to analyze data in a framebuffer to obtain the display parameter (Cartes, as modified above by de Waal, teaches wherein the set of instructions is to analyze data in a framebuffer to obtain the display parameter in that de Waal teaches recalling the image data in the frame buffer before modifying the data for output – de Waal, col. 8, lines 29-42).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Cartes, Zimmer, and de Wall, applied to claim 3 above, in view of US 2007/0013693 A1 to (Hedrick).
Regarding claim 4, Cartes, as modified above, lacks wherein the set of instructions is to analyze data in the framebuffer to confirm that the predetermined state is entered.  However, Hedrick teaches that it was known to compare data in a display duffer to confirm proper operation (¶32).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cartes, as modified above, such that the set of instructions is to analyze data in the framebuffer to confirm that the predetermined state is entered.  One of ordinary skill in the art would have been motivated to perform such a modification to confirm proper operation, as taught by Hedrick.  

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Cartes, Zimmer, de Wall and Hedrick, applied to claim 4 above, in view of US 2017/0300371 A1 to (Soffer).
Regarding claim 5, Cartes, as modified above, lacks wherein the set of instruction is to analyze the data in the framebuffer to test predetermined content.  However, Soffer teaches that it was known to analyze video output data of a computer to detect an error (¶¶25-26, ¶49, ¶91, ¶120).  Note that, similarly to Cartes, Soffer also teaches outputting a key sequence (¶42).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cartes, as modified above, such that the set of instruction is to analyze the data in the framebuffer to test predetermined content.  One of ordinary skill in the art would have been motivated to perform such a modification to detect an additional error condition, as taught by Soffer.
Regarding claim 6, Cartes, as modified above, lacks wherein the set of instructions is to analyze the data in the framebuffer to detect a change to a display parameter.  However, Soffer teaches that it was known to analyze video output data of a computer to detect an error (detects a change to a .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cartes, Zimmer, de Wall and Hedrick, applied to claim 4 above, in view of US 2005/0151671 A1 to (Bartolotto).
Regarding claim 11, Cartes, as modified above by Hedrick, teaches confirming that the predetermined state has been entered (see rejection of claim 4 and Hedrick, ¶32), but lacks waiting for a time to elapse.  However, Bartolotto teaches that it was known to wait for a time to elapse when comparing graphic signals for a match, to account for processing time (¶168).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cartes, as modified above, such that the set of instructions is to wait for a time to elapse to confirm that the predetermined state has been entered.  One of ordinary skill in the art would have been motivated to perform such a modification to allow the system to process the change before attempting to detect the change, as taught by Bartolotto.

Allowable Subject Matter
Claims 9 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SIMITOSKI whose telephone number is (571)272-3841.  The examiner can normally be reached on Monday - Friday, 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Simitoski/               Primary Examiner, Art Unit 2493                                                                                                                                                                                         
April 1, 2021